Per Curiam:
We can find no irregularity in these proceedings which have been brought up by writ of certiorari. That the Court below' had full power to regulate and control the execution of its own process cannot be doubted. That the sheriff was only authorized by his writ to put out the defendant, against whom there had been judgment and sentence on the indictment for forcible entry and detainer, and those claiming under him — certainly not those or any of them against whom the indictment was still pending — is equally clear. The writ does not bring up the evidence, and it is not competent for us to review the decision.
Proceedings affirmed.